DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 04/23/2021 have been fully considered but they are not persuasive. 
As a general guidance Examiner suggests clarifying the claim language with respect to the specific problem in the art that Applicant desires to solve, and the present Specification seems to provide a wealth of information in this regard.  Also, if Applicant desires to claim by omission (skipping) of prior art features, Applicant should provide an explanation of why the results would be unexpected or otherwise not obvious per M.P.E.P. 2144.04(II)(A).  Such clarifications would be helpful.
Applicant argues:  “The non-final Office (page 13) appears to equate the skip and merge modes to the claimed modes, …”
Examiner notes that these features are cited because they appear to be the preferred embodiments in the Specification.  However, the independent claims are not limited to these particular embodiments and are not particularly tied to any problems or advantages arising from those specific examples in the prior art.
Applicant argues:  “other words, assuming arguendo the second candidate mode to be the Skip mode and the first candidate to be the Merge mode, it appears that only the index of the selected candidate is coded, which appears to negate the possibility of when the second candidate mode is available, parsing the first mode syntax from the video bitstream to determine whether the first candidate mode is enabled or disabled.”
Examiner notes that the claims and the prior art are not limited to this strict interpretation.  The fact is that in HEVC industry there are many modes and many choices in which each mode can be signaled, in which each mode can depend on other modes and in which each mode implies a use or a non-use of another mode.  When generally claimed, this behavior appears to be conventional, and it is exemplified with respect to the preferred embodiments in the Specification.
Examiner suggests claiming the specific coding circumstances under which this concept may has special advantages.  Providing such examples in the arguments does not limit the claims for examination.
Applicant argues:  “other words, assuming arguendo the second candidate mode to be the Skip mode and the first candidate to be the Merge mode, it appears that only the index of the selected candidate is coded, which appears to negate the possibility of when the second candidate mode is available, parsing the first mode syntax from the video bitstream to determine whether the first candidate mode is enabled or disabled. … if( sps ciip enabled_ flag && sps gpm _enabled_ flag && … the claims are directed to what may be considered a look-ahead", where there is a check on the availability of one mode for a current flag and also a check on the availability of one or more other modes for flags which are signaled after the current flag, and then a determination of whether to signal the current flag. … In effect, the claims are directed to what may be considered a look-ahead" …”
Examiner notes that the examples in the arguments are interesting, but their characteristic details are not recited in the rejected claims under examination.  
Examiner suggests elaborating on which particular HEVC flags are involved and how this “look-ahead” feature” is applied to them.  Make a clear distinction of where prior art ends and the improvement begins in the claims.  

Response to Amendment
Examiner withdraws the objection to Figures 1, 2A, 2B in view of the corrected Figures.
Examiner withdraws the objection to Claim 6 in view of the amendments.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where prior art recites claimed features combined with additional features, omission of the additional features in the claim does not distinguish it over the prior art reference.  Further, an omission of an element and its function is obvious.  M.P.E.P. 2144.04(II)(A), Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art in the Specification (“AAPA”) in view of US 20170013276 to Chen (“Chen”).
Examiner recommends that Applicant recite claim limitations that are more particularly directed to a problem in the art that Applicant intends to solve.  A specific claimed context may provide additional significance to the other claimed features.
Regarding Claim 1:  “A method of video decoding, the method comprising:
receiving a video bitstream corresponding to compressed data including a current block in a current picture at a video decoder side (“video data is often stored or transmitted in a compressed format using video coding techniques. … In the High Efficiency Video Coding (HEVC) system, the fixed-size macroblock of H.264/ AVC is replaced by a flexible block, named coding unit (CU).”  Also note that encoder or decoder inherently receive data that they encode or decode respectively.  AAPA, Specification, Paragraphs 3-4.)
determining whether to parse a first mode syntax of a first candidate mode for the current block based on availability of a second candidate mode, comprising: 
when the second candidate mode is available, parsing the first mode syntax from the video bitstream to determine whether the first candidate mode is enabled or disabled; and … when the second candidate mode is not available, inferring the first candidate mode as enabled or disabled based on an inferred value; and (Examiner notes that AAPA describes a Skip mode which signals skipping another mode when selected, and conversely allows for performance of another mode when skipped.  See AAPA, Specification, Paragraph 7.  Applicant may wish to clarify the claimed invention in this regard.
Cumulatively note that prior art standard HEVC provides an option “To improve the coding efficiency of motion vector (MV) coding in HEVC, HEVC supports Skip and Merge mode,” which are some of the available coding modes in HEVC.  See Specification, Paragraphs 5 and 7.  Omission of a prior art option and its function is obvious.  See Claim Construction section above.  Also note that a Skip or Merge modes also indicate that “When a block is Skip or Merge mode also indicate that other modes are not used, such as “no motion information is coded, instead, only the index of the selected candidate is coded.”  See AAPA, Specification, Paragraph 7.)
decoding the current block based on the first candidate mode being enabled or disabled.”  (“video data is often stored or transmitted in a compressed format using video coding techniques. … Various new coding tools along with some existing coding tools have been evaluated for VVC. Some relevant video coding tools/modes are described as follows.”  Specification, 
For purposes of compact prosecution, it is noted that AAPA does not disclose a possible relevant embodiment of the following claim language that is directed to conditional omission of signaling or conditional inference of a coding mode based on an omitted signal in the context of Skip/Merge modes of the HEVC:  “when the second candidate mode is available, parsing the first mode syntax from the video bitstream to determine whether the first candidate mode is enabled or disabled; and … when the second candidate mode is not available, inferring the first candidate mode as enabled or disabled based on an inferred value; and”  Note that the general embodiment of this language is rejected over AAPA above.   
Chen teaches an exampled of the above claim embodiments in the context of implementing a Skip/Merge mode in HEVC:  “In Skip/Merge mode, ic_flag is conditionally sent depending on merge idx and the slice segment header flag slice_ic_disable_merge_zero_idx_flag. If ic_flag is not sent in Merge mode, ic_flag is inferred to be 0.”   Chen, Paragraph 11.  

Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 3:  “The method of Claim 1, wherein whether the second candidate mode is available or not is based on one or more SPS (Sequence Parameter Set) flags, one or more size constraints, a slice type, or a Skip flag.”  (“In VTM-4.0 (VVC Test Model version 4.0), … Merge flag and Skip flag”  AAPA, Specification, Paragraphs 37-38.  Also note embodiments such as “In contribution ITU-Tl3-SG16-Cl016, for an Inter mode coded CU, an affine flag is signaled to indicate whether the affine Inter mode is applied or not when the CU size is equal to or larger than 16x16.”  AAPA, Specification, Paragraph 27. Also note an example  “the slice segment header flag slice_ic_disable_merge_zero_idx_flag [slice coding type]. If ic_flag is not sent in Merge mode, ic_flag is inferred to be 0.”   Chen, Paragraph 11.  See statement of motivation in Claim 1.)
Regarding Claim 4:  “The method of Claim 1, wherein 
the first candidate mode corresponds to one of regular Merge mode, Merge mode with MVD (MMVD) mode, sub block mode, Combined Inter and Intra Prediction (CIIP) Merge mode, and Triangle Prediction Mode (TPM),”  (See description of these modes as modes available for combination in the prior art standards in AAPA, Paragraphs 6-37.)
“and the second candidate mode corresponds to another one of the regular Merge mode, the MMVD mode, sub block mode, the CIIP Merge mode, and the TPM.”  (Note the listing of these available modes and the various ways in which they can be indicated in in AAPA, Paragraphs 6-37 and some of the examples in Claim 3.  Also note that it is common to infer some modes from coding of another as discussed in Claim 3 and it is common to provide additional mode indicators / flags for a mode, such as to select a particular parameter of the mode or to apply it to a particular partition size, for example: “A regular flag is introduced immediately after the Merge flag and Skip flag to indicate whether the regular Merge/Skip mode is used by the current CU.”  AAPA, Specification, Paragraph 38.)
Regarding Claim 5:  “The method of Claim 4, wherein a regular flag indicating on or off of the regular Merge mode of a non-Skip block is not signaled if size of the current block is smaller than 64 or equal to 32 so that the subblock mode, the CIIP Merge mode and the TPM are not valid and if the MMVD mode is disabled as indicated by an SPS flag.”  (“In VTM-4.0 (VVC Test Model version 4.0), the Merge and Skip modes are further classified into five and four categories respectively, including the regular Merge/Skip, Merge mode with MVD (MMVD), 
Regarding Claim 6:  “The method of 4, wherein a regular flag indicating on or off of the regular Merge mode of a Skip block is not signaled if size of the current block is smaller than 64 or equal to 32 so that the sub block mode, CIIP Merge mode and the TPM are not valid and if MMVD mode is disabled as indicated by an SPS flag.”  (See reasons for rejection in substantively identical Claim 5.)
Regarding Claim 7:  “The method of Claim 4, wherein a regular flag indicating on or off of the regular Skip mode of a Skip block is not signaled if size of the current block is larger than or equal to 64 and if the MMVD mode, the subblock mode, the TPM are disabled as indicated by an SPS flag.”  (“In VTM-4.0 (VVC Test Model version 4.0), the Merge and Skip modes are further classified into five and four categories respectively, including the regular Merge/Skip, Merge mode with MVD (MMVD), subblock mode, combined Inter and Intra prediction (CIIP) Merge and triangle prediction mode (TPM). … A regular flag is introduced immediately after the Merge flag and Skip flag to indicate whether the regular Merge/Skip mode is used by the current CU.”  AAPA, Specification, Paragraph 37.  AAPA indicates that this mode is 
Regarding Claim 8:  “The method of Claim 1, wherein a regular flag indicating on or off of a regular Merge mode or Skip mode is not signaled if Merge mode with MVD (MMVD) mode, Affine mode, subblock Temporal Motion Vector Prediction (SbTMVP) mode, Combined Inter and Intra Prediction (CIIP) Merge mode, and Triangle Prediction Mode (TPM) are disabled as indicated by an SPS flag.”  (“In VTM-4.0 (VVC Test Model version 4.0), the Merge and Skip modes are further classified into five and four categories respectively, including the regular Merge/Skip, Merge mode with MVD (MMVD), subblock mode, combined Inter and Intra prediction (CIIP) Merge and triangle prediction mode (TPM). … A regular flag is introduced immediately after the Merge flag and Skip flag to indicate whether the regular Merge/Skip mode is used by the current CU.”  AAPA, Specification, Paragraph 37.  AAPA indicates that this mode is not available in older standards and thus would not be signaled under the claimed conditions.  Also note that an omission of the mode selection and its function is obvious.  Also note that omission of a mode selection when its underlying functions are not to be performed is also obvious in the broadly claimed context.  See Claim Construction section above.)
Claim 9, “An apparatus of video encoding or video decoding, the apparatus comprising one or more electronic circuits or processors arranged to …” is 
Claim 10, “A method of video encoding,” is rejected for reasons stated for Claim 1, because Claim 10 describes the same data dependence as Claim 1 and because it is well established in the art of video compression that decoding of a video signal must follow the same data dependence that was used in encoding that video signal.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483